Title: To Thomas Jefferson from John Bondfield, 19 April 1788
From: Bondfield, John
To: Jefferson, Thomas


          Bordeaux, 19 Apr. 1788. Acknowledges TJ’s letters of 22 Feb. and 3 Mch.; forwarded TJ’s letter to Pichard; hearing nothing from Pichard, wrote him and received the enclosed reply. The “Vins d’hautbrion belonging to Monsr. Le Cte. De fumel” are esteemed as next in quality and a few hogsheads of this of the 1784 vintage are available. Has received “two Cases vin de frontignac from Mons. Lambert” which he will forward to Moustier in New York. The “check occationd by the overstock of Tobacco” at Bordeaux the previous fall having given “another channel to the American Navigation, it may be twelve months before any imports of consiquence come this way”; nevertheless, the “market at present presents the most favorable sales.”
        